 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      RAUL GARZA,                                           Case No. 1:17-cv-01389-DAD-SKO (PC)
 9
                          Plaintiff,
10                                                          ORDER ON PLAINTIFF’S MOTION FOR
               v.                                           CERTIFICATE OF APPEALABILITY
11
      NEWS BROADCASTING CENTERS, et al.,                    (Doc. 13)
12
                          Defendants.
13

14
              Plaintiff, Raul Garza, is a state prisoner proceeding pro se and in forma pauperis in this
15
     civil rights action pursuant to 42 U.S.C. § 1983. This action was dismissed with prejudice on
16
     January 31, 2018, based on Plaintiff’s failure to state a cognizable claim. 28 U.S.C. § 1915A.
17
     Over a year later, on April 25, 2019, Plaintiff filed a motion seeking the issuance of a certificate
18
     of appealability. (Doc. 13.) Plaintiff’s motion is unnecessary.
19
              A certificate of appealability must be obtained to appeal a decision in a habeas
20
     proceeding; it has no application in this civil rights case. 28 U.S.C. § 2253(c)(1)(A); Miller-El v.
21
     Cockrell, 537 U.S. 322, 335-36 (2003). The Court notes that Plaintiff did not file a notice of
22
     appeal in this action, and the time for doing so lapsed in 2018. See Fed. R. App. Pro. 4.
23
     Accordingly, Plaintiff’s motion, (Doc. 13), is hereby DISREGARDED.
24

25   IT IS SO ORDERED.

26
     Dated:     April 30, 2019                                      /s/   Sheila K. Oberto             .
27                                                       UNITED STATES MAGISTRATE JUDGE
28

                                                        1
